      Case: 1:17-cv-00766-KLL Doc #: 70 Filed: 09/15/20 Page: 1 of 1 PAGEID #: 350




                              UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION


Kelsey Friend, et al.,
            Plaintiff(s),

                      v.                         Case No. 1:17-cv-766
                                                 (Consent Case ; Litkovitz, M.J.)
Adams County Sheriff, et al.,
          Defendant(s).


                                          ORDER

         Pursuant to notification that this matter has been settled between the parties:

       It is ORDERED that this action is hereby DISMISSED with prejudice,
provided that any of the parties may, upon good cause shown within thirty (30)
days, reopen the action if settlement is not consummated. The parties may
substitute a more particularized Order of Dismissal within this same time frame,
should they so desire.

        The Court retains jurisdiction over the settlement agreement for the purpose
of its enforcement.

Date____________
      9/14/2020                          ______________________________
awh      September 14, 2020              KAREN L. LITKOVITZ
                                         United States Magistrate Judge
